HUXMAN, Circuit Judge
(dissenting).
I fail to see where the title to stock or the transfer of title under 'the Colorado Certificate Stock Transfer Act, set out in the majprity opinion, is a factor in this case. This is not a case involving the title or ownership of the 50 shares of stock represented by Certificate Number 46. In his prayer plaintiff prays, “that he have and recover possession of said certificate of stock No. 46.” It is true that in addition he prays that “the right and title to said stock ownership be declared to rest in plaintiff.” It is axiomatic that the prayer forms no part of the cause of action and that a plaintiff will be awarded such relief as is warranted by the complaint. Plaintiff was not entitled to have judgment declaring him to be the owner of this stock but if he could establish the allegations of his complaint, set out therein, he was entitled to have judgment for the possession of Stock Certificate Number 46.
This is strictly a replevin action in which the plaintiff seeks to recover a specific piece of paper, towit: Stock Certificate Number 46. The complaint is in-artistically drawn, but stripped of its verbiage it is clear that plaintiff seeks to recover a specific stock certificate. All that is necessary for him to allege or to establish in order to prevail is that he is entitled to the possession of the stock certificate, that it is unlawfully withheld from him, that demand has been made for its surrender, and that compliance with such demand has been refused, and this the petition does. Thus it is alleged that, “Defendants are now in possession of certificate of stock No. 46, representing ownership of fifty shares of capital stock in Rock Wool Insulating Company, a Colorado corporation. * * *. Plaintiff is unable to state which one or ones of said defendants now wrongfully possess and withhold said certificate of stock No. 46, to which plaintiff has the immediate right of possession by virtue of a duly executed assignment of said certificate of stock No. 46 * * It alleges that the stock certificate has been pledged with the defendants and could not be delivered to him “for the reason that some of said defendants, as above alleged, wrongfully and unlawfully possess and forcibly retain same and upon good tender and demand, as herein alleged, have failed and refused to deliver said certificate of stock No. 46 to plaintiff. * * * and by such acts and conduct of defendants, and each of them, plaintiff is unable to obtain possession of such stock certificate No. 46, to which he is lawfully entitled. * * * ”
While the authorities hold that the title or ownership of shares of stock represented by a stock certificate may not be raised in a replevin action, they do hold, so far as I can find, without exception, that the right to recover a specific stock certificate is a proper subject for such an action.
46 Am.Jur., Replevin, § 22 states, “Replevin, or equitable replevin, may be maintained for a certificate of stock, where the object is to regain possession of the specific paper, and not to test the right to the property which it represents.” In Somerville National Bank v. Hornblower, 293 Mass. 363, 199 N.E. 918, 920, 104 A.L.R. 1107, while the court held that stock in a corporation could not be recovered by replevin, it did hold that a specific stock certificate could be so recovered. The Court said, “Replevin, or equitable replevin, may be maintained for a certificate of stock.” In Campbell v. Brooks, 93 Miss. 853, 47 So. 545, 546, 20 L.R.A.,N.S., 507, the court recognized “that ‘a writ of replevin will lie for the recovery either of deeds or certificates of stock, where the object is to regain possession of the specific paper, and not to test the right to the property which it represents.’ ” In Bush v. Hillman Land Co., 22 Del.Ch. 374, 2 A.2d 133, the court held that re-*5plevin would lie to recover a specific stock certificate.
It may well be that upon a trial of the issue, plaintiff may fail to establish that he is entitled to the possession of this stock certificate but that can only be determined after a trial upon the merits. In my opinion, the complaint stated a cause of action and the trial court erred in dismissing the complaint.
I would Reverse and Remand for a trial on the merits.